NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 5 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RIGOBERTO ESPINOZA, as an aggrieved             No.    15-56819
employee pursuant to the Private Attorneys
General Act ("PAGA"),                           D.C. No.
                                                2:15-cv-04659-RGK-AS
                Plaintiff-Appellant,

 v.                                             ORDER*

BETA OPERATING COMPANY, LLC,
DBA Beta Offshore, a Delaware limited
liability company,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

ANDRE JEFFERSON, an individual,                 No.    15-56856

                Plaintiff-Appellant,            D.C. No.
                                                2:15-cv-04966-SJO-PLA
 v.

BETA OPERATING COMPANY, LLC,
DBA Beta Offshore, a Delaware limited
liability company; MEMORIAL
PRODUCTION PARTNERS, LP, a
Delaware limited partnership,

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                    S. James Otero, District Judge, Presiding

                        Submission Deferred June 5, 2017
                          Submitted September 3, 2019
                             Pasadena, California

Before: BEA and HURWITZ, Circuit Judges, and J. MOTZ, ** District Judge.

      These appeals are submitted on the briefs. Fed. R. App. P. 34(a)(2). The

judgments are vacated and the cases remanded to the district court for further

consideration in light of Parker Drilling Mgmt. Servs., Ltd. v. Newton, 139 S. Ct.

1881 (2019). Each party is to bear its own costs.

      VACATED AND REMANDED.




      **
             The Honorable J. Frederick Motz, United States District Judge for the
District of Maryland, sitting by designation.

                                         2